Citation Nr: 1632809	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the orthopedic manifestations of the service-connected cervical spine degenerative disc disease (DDD).  

2.  Entitlement to a compensable disability rating for the neurologic impairment of the left upper extremity (LUE) associated with the service-connected cervical spine disability.  

3.  Entitlement to a compensable disability rating prior to July 29, 2013 and a rating in excess of 20 percent from July 29, 2013 for the neurologic impairment of the right upper extremity (RUE) associated with the service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to November 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating for the service-connected lumbar spine disability, rated as 40 percent disabling, denied an increased rating for the service-connected cervical spine disability, and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a right shoulder disability.  

In May 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the testimony is of record.  According to the transcript, the Veteran requested to withdraw from appellate status the issue of entitlement to a disability rating in excess of 40 percent for the service-connected lumbar spine disability.  This request is also reflected in written correspondence received at the hearing, which is also of record.  

In a November 2012 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim of service connection for a right shoulder disability.  Also, per the Veteran's request, the Board dismissed as withdrawn, the claim for a disability rating in excess of 40 percent for the service-connected lumbar spine disability.  The Board remanded the reopened claim of service connection for a right shoulder disability, along with the claim for a disability rating in excess of 20 percent for the service-connected cervical spine disability, for additional development of the record.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in August 2013 which granted service connection for calcific tendinitis and shoulder impingement claimed as a right shoulder disability, and assigned an initial noncompensable rating effective from September 25, 2008 and a 10 percent rating from July 29, 2013.  

The August 2013 rating decision also assigned a separate disability rating of 20 percent for radiculopathy of the RUE as associated with cervical disc disease, effective from July 29, 2013.  

The Veteran did not appeal the disability ratings assigned following these grants of service connection.  As such, the claim with regard to the right shoulder disability is no longer in appellate status or before the Board at this time.  However, because the radiculopathy rating assigned for the right upper extremity represents neurologic impairment associated with the service-connected cervical spine disability, which remains in appellate status, the Board also has jurisdiction to address the propriety of the separate rating assigned for the RUE radiculopathy for the period covered by this appeal.  

In September 2013, the Veteran submitted a signed request for expedited processing and waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence and the 30 day waiting period.  The case was subsequently re-certified to the Board on appeal.  The Veteran was notified of this action in September 2013 correspondence from the Board.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In the November 2012 decision, the Board referred the issue of entitlement to service connection for a left shoulder disability, claimed as due to the service-connected cervical spine disability, to the Agency of Original Jurisdiction (AOJ) because it had been raised by the record, but had not yet been adjudicated by the AOJ and the Board could not take jurisdiction over it.  In an August 2013 memo, the Appeals Management Center (AMC) acknowledged the Board's referral of this issue to the RO; however, it appears that, to date, there has been no action taken by the RO with regard to the claim of service connection for a left shoulder disability.  As such, this issue is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In June 2016, the Veteran submitted a new VA Form 21-22 appointing a Veterans Service Organization (VSO) other than DAV to represent him, presumably in conjunction with a June 2016 VA 21-526EZ claim form requesting service connection for additional disabilities, and requesting an increased rating for his lumbar spine condition.  

Regardless of the Veteran's intentions as to the scope of representation by a VSO other than DAV, such request was submitted over two years following the September 2013 re-certification of the case to the Board.  After the case is certified to the Board, an appellant is allowed 90 days following notification of certification and transfer of records to the Board, to request a change in representation.  After the expiration of 90 days, the Board will not accept a request for a change in representation unless the Veteran demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304(a) &(b).  As no good cause for the delay was shown, DAV remains the appointed representative with respect to this appeal.  


FINDINGS OF FACT

1.  For the entire period covered by this claim, the Veteran's cervical spine disability has been manifested by forward flexion limited to, at worst, 15 degrees when considering pain on motion, additional loss during flare-ups; and, weakness, fatigue, and incoordination after repetitive use; without evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome of at least four weeks in a twelve month period.  

2.  Left upper extremity (LUE) radiculopathy (LUE) is not demonstrated at any time during the period covered by this claim.  

3.  The Veteran's right upper extremity (RUE) radiculopathy associated with the cervical spine disability has been productive of symptoms that more nearly approximate no more than mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  

4.  The evidence is in equipoise as to whether the Veteran's mild RUE radiculopathy has been present for the period covered by this claim prior to July 29, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, but no higher, for the orthopedic manifestations of the service-connected cervical spine disability have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102 , 4.10, 4.40, 4.45, 4.71a (2015). 

2.  The criteria for a compensable rating for the service-connected LUE radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2015).

3.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 20 percent rating, but not higher, for the RUE radiculopathy associated with the service-connected cervical spine disability are more nearly approximated for the period covered by this claim prior to July 29, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2015).

4.  The criteria for the assignment of a rating in excess of 20 percent for the RUE radiculopathy associated with the service-connected cervical spine disability have not been met at any time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by letters sent to the Veteran in January 2009 and April 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs) and VA treatment records, and the Veteran provided testimony in support of his claims at a personal hearing at the RO.  The Veteran has not identified any outstanding private treatment records in support of his claim.  The Veteran was afforded VA examinations to assess his cervical spine disability and any associated neurological impairment in May 2009 and July 2013.  Findings from these reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Regarding the May 2012 Board hearing, the Veterans Law Judge (VLJ) who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, all development directed by the Board's prior remand in this case with respect to the remaining claims on appeal appears to have been accomplished, as all outstanding VA medical records were associated with the electronic file and the Veteran was afforded a VA examination which adequately described the severity of the cervical spine condition including any associated neurologic impairment.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Increased Rating - Cervical Spine

In a July 2009 rating decision, the RO confirmed and continued a previously assigned 20 percent rating for the service-connected cervical spine disability.  The Veteran asserts that the severity of this disability warrants a rating in excess of 20 percent.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38  C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At the time service connection for a cervical spine disability was initially established, in May 2001, the Veteran's disability was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290 for moderate limitation of motion of the cervical spine.  The regulations governing ratings for disabilities of the spine were amended in 2002 and 2003, and the Veteran's most recent claim for increase was filed after the amendments took effect.  Thus, the Veteran's cervical spine disability is currently rated based on the amended regulations as indicated below.  

Disabilities of the spine, such as cervical strain (Diagnostic Code 5237) or degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the cervical spine, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.   A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

The rating criteria for intervertebral disc syndrome (IVDS or DDD), under Diagnostic Code 5243, provide the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  Under Diagnostic Code 5243, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.  

When all of the evidence is considered, the Board finds that the criteria for the assignment of a 30 percent rating, but not higher, have been more nearly approximated for the orthopedic manifestations of the cervical spine disability for the entire period covered by this claim for increase.  

The record shows that the Veteran seeks regular VA medical care for his cervical spine/neck.  For example, a May 2008 primary care note indicates that the Veteran continued to have neck pain.  The Veteran's neck examination revealed reduced forward flexion of the cervical spine limited to 15 degrees.  There was also mild paracervical tenderness with spasm.  The examiner referred to a February 2008 MRI showing disc disease at multiple levels with a disk protrusion at C3-C4 as well as osteophyte disk complex at multiple levels.  

A VA examination was conducted in May 2009.  The examiner noted a previous diagnosis of cervical disc disease with bilateral radiculopathy.  The examiner noted associated weakness, fatigue, and stiffness.  The Veteran reported daily flare-ups of pain which are unrelenting.  Examination of the neck revealed forward flexion of the cervical spine to 25 degrees, with no pain noted.  The examiner noted that x-ray and EMG findings were consistent with disability of the cervical spine.  The impression was cervical strain with degenerative disc disease with radiculopathy.  

A July 2009 primary care note indicates that the Veteran presented for a general follow-up appointment.  Examination of the cervical spine at that time revealed flexion limited to 15 degrees.  There was mild paracervical tenderness with spasm.  

At his May 2012 personal hearing before the undersigned, the Veteran testified that the VA examiner in May 2009 performed only a cursory examination of the neck, as he did not use any measurement tools to measure the actual loss of motion of the cervical spine and the entire examination lasted no more than 20 minutes.  (Hearing Transcript, p. 4).  

A February 2013 VA MRI report shows degenerative disc disease and right upper extremity radiculopathy, with only a slight worsening of chronic mild to moderate multilevel degenerative changes when compared to a 2008 study.  

The Veteran was afforded another VA examination in July 2013.  At that time, the Veteran reported flare-ups of neck pain, which require him to take occasional sick leave from work to rest his neck.  He also reports that during a flare, he experiences right arm pain radiating from the neck.  The Veteran could forward flex the cervical spine to 25 degrees, but that was further limited to 20 degrees due to painful motion.  Additionally, the Veteran could only flex to 20 degrees after repetitive use.  The Veteran had localized tenderness/pain to palpation of the cervical spine and guarding/muscle spasm was present on examination.  

The Veteran did not indicate that he was experiencing a flare-up at the time of the July 2013 examination.  

In summary, the evidence of record shows that, at times throughout the course of this appeal, the Veteran's cervical spine flexion is limited to 15 degrees, which warrants the assignment of a 30 percent rating under the General Rating Formula.  While the VA examination in July 2013 found that the Veteran could flex to 20 degrees (with consideration of pain on motion and after repetitive use), it does not appear that the Veteran was experiencing a flare-up at that time; and, it is reasonable to infer that the Veteran's motion would be further limited by pain during such a flare-up.  

In this case, the Veteran's neck pain results in limitation of flexion of the cervical spine, which, on some days, is limited to at least 15 degrees, as shown on the VA outpatient treatment records described above; and, on other days, is limited to 20 degrees as noted above.  

When, as here, there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38  C.F.R. § 4.7.  Here, the evidence is in relative equipoise as to whether the Veteran's cervical spine forward flexion is limited by pain to 15 degrees more often than not.  

Because the objective medical evidence of record shows that the Veteran's forward flexion of the cervical spine is limited to 15 degrees, the criteria for the assignment of the higher, 30 percent rating, are met for the service-connected cervical spine disability under the General Rating Formula.  

As the Veteran's cervical spine disability is not manifested by ankylosis, a rating in excess of 30 percent under the General Rating Formula is not warranted.  

Likewise, although the July 2013 examiner indicated that the Veteran's cervical spine disability included intervertebral disc syndrome (IVDS), the record does not suggest that the Veteran experiences incapacitating episodes of IVDS which require physician-prescribed bed rest for four weeks in a twelve month period such that a disability rating based on incapacitating episodes would provide the Veteran with a disability rating in excess of 30 percent in this case.  

Regarding neurological impairment, a separate rating for neurological impairment may be assigned under the appropriate diagnostic code where, as here, the Veteran's orthopedic manifestations of the cervical spine disability are rating under the General Rating Formula.  

Historically, the Veteran's lower extremity radiculopathy was initially rated as part of his cervical spine disability, and a combined rating of 20 percent was assigned.  

According to the VA examination in July 2013, the Veteran experiences decreased sensation of the right hand and fingers.  The examiner noted right upper extremity paresthesias and/or dysesthesias, and numbness, which the examiner indicated was due to radiculopathy.  More specifically, the Veteran had a decreased peripheral pulse in the right hand and there were patchy areas of decreased sensation of the right index, long, and ring fingers.  The examiner indicated that the involvement included the C5/C6 nerve roots (upper radicular group) and was no more than mild in degree.  Radiculopathy of the left upper extremity was not indicated.  

On this basis, the RO assigned a separate 20 percent disability rating for radiculopathy of the right upper extremity, effective from July 29, 2013, the date of the examination.  

The Veteran's right upper extremity radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8710, pertaining to neuralgia or paralysis of the upper radicular group (fifth and sixth cervicals).  Neuralgia of the upper radicular group is rated based on paralysis under Diagnostic Code 8510.  Under that code, mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side.  A 50 percent rating is warranted for severe incomplete paralysis of the radicular group of the major extremity, and a 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In this case, the RO assigned a 20 percent disability rating based on no more than mild incomplete paralysis of the upper radicular group.  According to the July 2013 examination report, the Veteran had patchy numbness in his right hand and fingers, but motor function was intact.  The examiner specifically identified the neurologic impairment as mild in degree.  

Moreover, the record does not contain any contradictory medical findings which would raise doubt as to the degree of radiculopathy present.  Thus, the criteria for the assignment of a disability rating in excess of 20 percent for neurologic impairment associated with the cervical spine disability are not met or approximated.  

The Board has also considered whether a compensable rating for the associated neurologic impairment is warranted prior to July 29, 2013.  The record reflects that the Veteran has consistently reported right shoulder pain with pain in the right arm and hand, and paresthesias.  

Specifically, a VA examiner in August 2006 opined that the Veteran did not have a separate right shoulder disability, but instead, attributed the shooting pains into his right arm as a symptom of right sided cervical radiculopathy.  The August 2006 VA examiner opined that the Veteran's right arm and hand pain was not due to a true right shoulder disability as the examination of the right shoulder was unremarkable at that time.  

Additionally, December 2006, January 2008 and October 2008 VA outpatient primary care notes reveal complaints of right upper extremity paresthesias, which were found to be consistent with MRI and x-rays findings at that time.  

Further, the May 2009 VA examiner indicated an assessment of cervical strain with DDD with radiculopathy, and noted that this assessment was consistent with the Veteran's history, EMG and x-rays.  

Despite the August 2006 examiner's opinion as to the etiology of the Veteran's right hand and arm pain, the July 2013 examiner determined that the Veteran's right hand and arm pain was attributable to a separate and distinct right shoulder tendinitis/impingement.  The RO subsequently granted service connection for a separate shoulder disability and assigned a compensable rating effective from July 29, 2013.  

Thus, while the Veteran's right arm and hand pain prior to July 29, 2013 was thought to be a radiculopathy symptom associated with the cervical spine disability, radiological findings in July 2013 clarified that the right arm and hand pain was attributable to a separate and distinct disability.  

Despite this finding, however, the Veteran also had consistent reports of paresthesias dating back to at least 2006, and the May 2009 VA examiner agreed that the Veteran's assessment of radiculopathy was consistent with the objective findings.  Thus, the Board must resolve all doubt in the Veteran's favor and find that the criteria for the assignment of a 20 percent rating for the Veteran's RUE radiculopathy have been more nearly approximated for the entire period covered by this claim, including prior to July 29, 2013.  The medical evidence does not suggest that a rating in excess of 20 percent is warranted, and the Veteran has not reported that his current radiculopathy symptoms were worse prior to July 29, 2013 than they are presently.  

Thus, the Board finds that the evidence of record shows that this mild radiculopathy of the right upper extremity was present throughout the period covered by this claim, and therefore the 20 percent rating should be made effective for the period covered by this claim prior to July 29, 2013.  

The Veteran's radiculopathy was initially rated under Diagnostic Code 8710 for neuralgia, but as noted above, the more appropriate diagnostic code is 8510 because it is the paresthesias that warrants the assignment of a compensable rating based on incomplete paralysis of the upper radicular group, and not the pain (neuralgia).  The pain, as noted above, has been attributed to a separate shoulder disability which is separately rated.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Thus, to assign a rating based on neuralgia, and/or to assign a higher rating for the upper extremity radiculopathy to include the right arm and shoulder pain would amount to pyramiding, which is to be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected cervical spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has limitation of motion and pain related to his cervical spine disability.  The criteria for the evaluation of spine disabilities specifically contemplate functional impairment due to pain.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms.  Moreover, a separate disability rating has been assigned for neurologic impairment related to the cervical spine disability.  The examiner in July 2013 categorized the Veteran's neurologic impairment as mild in degree, and this is contemplated in the rating schedule for rating paralysis of the upper radicular group.  Further, the VA examiner was able to identify the Veteran's right shoulder and arm pain as being due to shoulder tendinitis and impingement, which is also separately rated.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the cervical spine disability addressed herein, the Veteran is in receipt of a 40 percent rating for lumbar strain, a 10 percent rating for tinnitus, a 10 percent rating for calcific tendinitis and shoulder impingement of the right shoulder, and noncompensable ratings for service-connected bilateral hearing loss and hypoplastic right kidney with history of hematuria.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected cervical spine disability result in further impairment when viewed in combination with these other service-connected disabilities.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's cervical spine disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In addition, the Veteran does not contend, and the record does not show that the Veteran is unemployable due to his service-connected disabilities.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  

Finally, the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  


	(CONTINUED ON NEXT PAGE)



The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

A 30 percent rating for the orthopedic manifestation of the service-connected cervical spine DDD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate compensable disability rating for LUE radiculopathy is denied.  

A separate 20 percent rating for the neurologic manifestations of RUE radiculopathy associated with the service-connected cervical spine DDD is granted for the period covered by this claim prior to July 29, 2013, subject to the laws and regulations governing the payment of monetary benefits.  

A separate disability rating in excess of 20 percent for the neurologic manifestations of RUE radiculopathy associated with the service-connected cervical spine DDD is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


